DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al.
Re: claims 1 and 6.  WO’679 shows in figure 1 a rod guide assembly for a shock absorber, the rod guide assembly comprising: a rod guide 40 having a seat as labeled; and a seal 90 disposed in the seat and secured to the rod guide with a plurality of stake holds or the circumferential portions, one circumferential portion of which shown at the 

[AltContent: textbox (Dust lip portion)][AltContent: arrow]
[AltContent: textbox (Static seal portion.  See washer groove defined by static seal portion.)][AltContent: textbox (Dynamic seal portion)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Anti-leak lip)][AltContent: textbox (Seat )][AltContent: arrow]
    PNG
    media_image1.png
    573
    813
    media_image1.png
    Greyscale


Yamaguchi et al. teach in paragraph [0118] the use of a rod guide of a shock absorber being formed of sintered metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rod guide of WO’679 to have been made of sintered metal, in view of the teachings of Yamaguchi et al., in order to provide a harder, stronger guide assembly for the piston rod. 

	Re: claim 3.  WO’679, as modified, teaches in figure 1 of WO’679 the limitation wherein the seal comprises a washer 80, a static seal portion, as labeled, a dust lip portion, as labeled, and a dynamic seal portion, as labeled, are a unitary formed body, and wherein the static seal portion is coupled to the washer and includes the anti-leak lip as shown.
	Re: claim 4.  In an alternate interpretation the dynamic seal portion of the seal of WO’679, as modified, may be considered as being represented by element 50 shown in figure 1 of WO’679 wherein the anti-leak groove or groove within which element 90 is disposed  and the anti-leak lip, as labeled, are disposed axially between the dynamic seal portion 50 and the washer 80.
	Re: claims 7 and 8.  WO’679, as modified, is silent in figure 1 of WO’679 with regards to the plurality of stake holds defining a non-circular or specifically a rectangular geometry.
	WO’679 teaches in figure 8 the use of a guide having a plurality of non-circular or rectangular stake holds or areas surrounding indentations 74.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a portion of the rod guide assembly to have included indentations and surrounding stake holds, in view of the teachings of WO’679, in order to provide an arrangement that allows the structure to be more tolerant of 
	Re: claim 12.  WO’679, as modified, teaches in figure 1 of WO’679 the rod guide assembly further comprising a tube 18, 46 disposed around the sintered metal rod guide 40, wherein an outer surface of the sintered metal rod guide defines a recess 44 and a wall or particularly the curved wall portion 46 of the tube 18, 46 intrudes into the     recess 44.
	Re: claim 13.  WO’679, as modified, teaches in figure 1 a rod guide assembly further comprising a piston 34 and a rod 16 coupled to the piston, the rod 16 extending through the sintered metal rod guide 40 and the seal 90.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al. as applied above, and further in view of GB-2296538 (GB’538).
 	WO’679, as modified, is silent with regards to the dynamic seal portion comprising a garter spring.
	GB’538 teaches in figure 2 the use of a dynamic seal portion comprising a garter spring. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dynamic seal portion of WO’679, as modified, to have included a garter spring, in view of the teachings of GB’538, in order to provide a means of more securely coupling the dynamic seal portion of the seal to the piston rod to help provide a more effective guide for the rod. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al. and US Patent Application 2013/0075189 to Sekikawa et al.
WO’679, as modified, is silent with regards to the sintered metal rod guide being an iron alloy material.
Sekikawa et al. teach in paragraph [0059] and in figure 3 the use of a guide 50 for a rod 21 being made of iron alloy material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sintered metal of the rod guide of WO’679, as modified, to have been made of iron alloy material, in view of the teachings of Sekikawa et al., in order to provide a guide that is more resistant to corrosion while also having high strength characteristics.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al. and US Patent Application 2006/0185952 to Kojima.
Re: claim 15.  WO’679 shows in figure 1 a monotube shock absorber comprising: a tube at least partially defining a reservoir, a piston disposed in the reservoir, a rod coupled to the piston and extending through the reservoir, and a rod guide assembly disposed within the tube, the rod guide assembly comprising: a rod guide having a seat, and a seal disposed in the seat and secured to the rod guide with a plurality of stake holds, wherein the rod extends through the seal and the tube comprises a flange portion disposed on an upper surface of the rod guide and engaging the seal, but is silent with 
Yamaguchi et al. teach in paragraph [0118] the use of a rod guide of a shock absorber being formed of sintered metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rod guide of WO’679 to have been made of sintered metal, in view of the teachings of Yamaguchi et al., in order to provide a harder, stronger guide assembly for the piston rod. 
Kojima teaches in figure 1 the use of a shock absorber having a reservoir defining a gas reservoir G and an oil reservoir R2 described in paragraph [0019] with a floating piston 4 disposed in the shock absorber tube 1 separating the gas reservoir G from the oil reservoir R2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have defined a reservoir including a gas reservoir and an oil reservoir with a floating piston disposed in the shock absorber tube separating the gas reservoir from the oil reservoir, in view of the teachings of Kojima, in order to provide a means of helping to prevent cavitation by keeping pressure on the oil to help push it back through the rebound damping circuit and to keep the oil in an airtight system so bubbles can’t mix in.  It is old and well-known to use oil as the medium used to flow through the ports or throttled sections in the absorber in order to achieve levels of damping.  

Re: claim 17.  WO’679, as modified, teaches in figure 1 of WO’679 the limitation wherein the sintered metal rod guide 40 comprises an anti-leak groove or groove within which element 90 is disposed and the seal 90 comprises an anti-leak groove and the seal comprises an anti-leak lip, as labeled, disposed in the anti-leak groove as shown. In an alternate interpretation the dynamic seal portion of the seal may be considered as being represented by element 50 wherein the anti-leak groove or groove within which element 90 is disposed  and the anti-leak lip, as labeled, are disposed axially between the dynamic seal portion 50 and the washer 80.
Re: claim 18.  WO’679, as modified, is silent with regards to the plurality of stake holds defining a non-circular or specifically a rectangular geometry.
	WO’679 teaches in figure 8 the use of a guide having a plurality of non-circular or rectangular stake holds or areas surrounding indentations 74.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a portion of the rod guide assembly to have included indentations and surrounding stake holds, in view of the teachings of WO’679, in order to provide an arrangement that allows the structure to be more tolerant of expansion caused by an increase in temperature as taught by WO’679 in the first paragraph on pg. 6.  Examiner notes that such an arrangement also provides a guiding structure using less material which results in weight reduction of the overall assembly.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al., US Patent Application 2006/0185952 to Kojima and GB-2296538 (GB’538).
Re: claim 20.  WO’679 shows in figure 1 a monotube shock absorber comprising: a tube at least partially defining a reservoir, a piston disposed in the reservoir, a rod coupled to the piston and extending through the reservoir, and a rod guide assembly disposed within the tube, the rod guide assembly comprising: a rod guide having a seat, and a seal disposed in the seat and secured to the rod guide with a plurality of stake holds, wherein the rod extends through the seal and the tube comprises a flange portion disposed on an upper surface of the rod guide and engaging the seal, but is silent with regards to the rod guide being made of sintered metal, is silent with regards to the reservoir defining a gas reservoir and an oil reservoir, is silent with regards to the absorber comprising a floating piston disposed within the tube and separating the gas reservoir from the oil reservoir, and is silent with regards to the details recited with respect to the flange.
Yamaguchi et al. teach in paragraph [0118] the use of a rod guide of a shock absorber being formed of sintered metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rod guide of WO’679 to have been made 
Kojima teaches in figure 1 the use of a shock absorber having a reservoir defining a gas reservoir G and an oil reservoir R2 described in paragraph [0019] with a floating piston 4 disposed in the shock absorber tube 1 separating the gas reservoir G from the oil reservoir R2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have defined a reservoir including a gas reservoir and an oil reservoir with a floating piston disposed in the shock absorber tube separating the gas reservoir from the oil reservoir, in view of the teachings of Kojima, in order to provide a means of helping to prevent cavitation by keeping pressure on the oil to help push it back through the rebound damping circuit and to keep the oil in an airtight system so bubbles can’t mix in.  It is old and well-known to use oil as the medium used to flow through the ports or throttled sections in the absorber in order to achieve levels of damping.
GB’538 teaches in figure 2 the limitation wherein a shock absorber includes a flange portion or the portion of 24 that extends towards the rod 18 from the wall 12 of the shock absorber tube which extends over an upper surface of a rod guide 14, 20 to contact a static seal portion 60 particularly the portion contacting element 24 of a        seal 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have included the details recited with respect to the flange, in view of the teachings of . 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications: 2017/0108073 to Scaramozzino et al., US Patent 2004/0112695 to Niwa, and 6076814 to Grundei teach the use of similar piston rod guide assemblies and 2014/0272451 to Loukus et al. teach the use of a component having a density gradient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






mmb
January 11, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657